Citation Nr: 0418340	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  94-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 15, 
1967 to May 3, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a 1992 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  The veteran subsequently perfected this appeal.

In September 1996, the Board determined that new and material 
evidence sufficient to reopen the veteran's claim had not 
been submitted and the appeal was denied.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court) and subsequently, the parties 
filed a joint motion to remand the appeal to the Board.  By 
Order dated in October 1998, the motion was granted.  

In June 1999, a hearing was held before a former Board 
member.

In June 2000, the Board determined that new and material 
evidence had been submitted and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability was reopened and remanded for further development.

In April 2002, a hearing was held before the undersigned.

In May 2002, the Board denied service connection for an 
acquired psychiatric disability.  The veteran appealed this 
decision to the Court.  The appellant filed a brief in May 
2003 and the appellee responded in July 2003.  By Order dated 
in November 2003, the Court vacated the Board's May 2002 
decision and remanded the matter to the Board for 
readjudication consistent with the Order.

In February 2004, the Board sent a letter to the veteran's 
attorney advising that the veteran had 90 days to submit 
additional argument or evidence.  Response received in April 
2004 indicates that the appellant does not have anything else 
to submit and requests that the Board proceed with the 
readjudication of the veteran's appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The November 2003 Order discusses the appellant's contention 
and the Secretary's concession that VA failed to comply with 
the amended duty to notify.  Specifically, that the documents 
relied upon by the Board for its conclusion that VA complied 
with the duty to notify did not satisfy the statutory 
requirements.  The Court thus concluded that VA failed to 
comply with the amended duty to notify.  




Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
are fully complied with and satisfied.  
Specifically, the veteran must be 
notified of the evidence necessary to 
substantiate his claim of entitlement to 
service connection for an acquired 
psychiatric disability.  He must also be 
advised of the information and evidence 
that VA will seek to obtain and of the 
information and evidence that he is 
responsible for providing.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  Upon completion of the foregoing and 
any additional development deemed 
appropriate, the RO should readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disability.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




